Citation Nr: 0521876
Decision Date: 08/11/05	Archive Date: 11/10/05

DOCKET NO. 01-06 361                        DATE AUG 11 2005

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUES

1. Entitlement to an increased rating for postgastrectomy syndrome, residuals of a subtotal gastrectomy, currently evaluated as 20 percent disabling.

2. Entitlement to a compensable evaluation for residuals of an appendectomy.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Regional Office (RO) that denied the veteran's claim for an increased rating for his service-connected disabilities. This case was


previously before the Board in September 2003, at which time it was remanded in order to ensure due process.

The issue of entitlement to an increased rating for postgastrecomy syndrome, residuals of a subtotal gastrectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's appendectomy scar is not tender, painful, poorly nourished or unstable.

CONCLUSION OF LAW

A compensable evaluation for residuals of an appendectomy is not warranted.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (as in effect prior to, and after, August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act (VCAA). This law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duties to notify and to assist claimants in the development of their claims. First, the VA has a duty to notify the appellant and his/her representative, if represented, of any information and evidence needed to substantiate and complete a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002). In this regard, VA will inform the appellant of which information and evidence, if any, that he/she is to provide and which

- 2 


information and evidence, if any, VA will attempt to obtain on his/her behalf. VA will also request that the appellant provide any evidence in his/her possession that pertains to the claim. Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in February and March 2004 apprised the appellant of the information and evidence necessary to substantiate his claim, which information and evidence, if any, that he is to provide, and which information and evidence, if any, VA will attempt to obtain on his behalf. He was also requested to provide any evidence in his possession that pertains to the claim. As such, the Board finds that the letter satisfied VA's duty to notify the appellant, as required by Quartuccio v. Principi, 16 Vet. App. 183 (2002),38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).

It is also noted that a recent case of the United States Court of Appeals for Veterans Claims (Court) held that compliance with 38 U.S.C.A. § 5103 required that the VCAA notice requirement be accomplished prior to an initial unfavorable determination by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App.112 (2004) (Pelegrini II). However, in the present case, the appellant's claim was initially adjudicated prior to the provision of VCAA notice as outlined above.

Nevertheless, the Court in Pelegrini II noted that such requirement did not render a rating decision promulgated prior to providing the appellant full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the appellant. In other words, Pelegrini II specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning. Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the appellant prior to the initial adjudication of the claims, the timing of the notice does not comply with the

- 3 


express requirements of the law as found by the Court in Pelegrini II. While the Court did not specify how the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant. There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJ's decision. As provided by 38 D.S.C. § 7104(a), all questions in a matter which under 38 D.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board. Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is "affirmed" by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration. See 38 C.F.R. § 20.1104. Further, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board. Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, A Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the letters provided to the appellant were not given prior to the first AOJ adjudication of his claim, notice was provided by the AOJ prior to the final transfer and certification of the case to the Board, and the content of the notice fully complied with the requirements of38 D.S.C. § 5103(a)

- 4


and 38 C.F.R. § 3.159(b). The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, notwithstanding Pelegrini II, to decide the appeal would not be prejudicial error to him.

The Court in Pelegrini II also held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (I) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(I). See VAOPGCPREC 01-2004. As discussed above, the Board has found that the appellant was provided every opportunity to identify and submit evidence in support of his claims.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due. process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of the four content requirements of a VCAA notice has been fully satisfied, any deficiency as to the timing of VCAA notice to the appellant is harmless error.

Duty to Assist

With regard to the duty to assist, the record contains the veteran's private and VA medical records and the reports of a VA examination. The appellant has been afforded the opportunity for a personal hearing on appeal. The Board has carefully reviewed the appellant's statements and concludes that he has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.

- 5 


Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for his service-connected disabilities in October 1999.

The veteran was afforded an examination by the VA in July 2000. He denied having any trouble with his appendectomy scar. There were two well-healed surgical scars in the abdomen. The pertinent diagnosis was status post residual appendectomy scar. The examiner noted that the veteran denied having any problems with the surgical scars.

Analysis

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. The VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher

- 6 


rating for the entire period in which the appeal has been pending. Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent rating will be assigned for scars, superficial, poorly nourished, with repeated ulceration. Diagnostic Code 7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are superficial, tender and painful on objective demonstration. Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part affected. Diagnostic Code 7805 (as in effect before and after August 30, 3002).

Under the rating codes that became effective on August 30, 2002, scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square inches (929 sq. cm.) are evaluated as 10 percent disabling. Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. Note (2) states that a superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7802.

The other new rating codes which must be considered include that for superficial, unstable scars, which warrants a 10 percent evaluation. Note (1) for this rating code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states that a superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7803.

The new rating code further states that scars which are superficial and painful on examination merit a 10 percent evaluation. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage. Note (2) says that for this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable evaluation. Diagnostic Code 7804.

- 7


The Board finds that the old and revised schedular criteria for rating scars are equally favorable to the veteran.

The Board concedes that the veteran has a scar resulting from the appendectomy. The fact remains, however, that there is no objective evidence in the record that would support a compensable evaluation for it. The Board observes that the veteran has consistently denied that the scar caused any trouble. The evidence fails to demonstrate that the scar is tender or painful, poorly nourished or that it is unstable or of sufficient size to warrant a higher rating. The Board concludes that the preponderance of the evidence of record is against the claim for a compensable rating for residuals of an appendectomy.

ORDER

An increased rating for residuals of an appendectomy is denied.

REMAND

The veteran asserts that a compensable evaluation is warranted for the residuals of an appendectomy. The Board observes that the veteran submitted VA outpatient treatment records pertaining to his claim for an increased rating for postgastrectomy syndrome to the RO in July 2005 without a waiver of initial consideration by the RO. These records have not been reviewed by the RO, and they are pertinent to his claim.

Under the circumstances of this case, the Board finds that additional development of the record is required. Accordingly, the case is REMANDED to the RO for action as follows:

- 8 

1. The RO should review the additional evidence submitted following the supplemental statement of the case issued in May 2005.

2. Thereafter, the RO should review the evidence and determine whether the veteran's claim may now be granted. If not, he should be furnished an appropriate supplemental statement of the case, and the case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT E SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

- 9 




